DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2343346 (Touton hereinafter) in view of US 4640299 (Ono hereinafter).
Regarding claim 1 and 10-12, Touton teaches an apparatus capable of conditioning tobacco leaves (page 2, col. 2, lines 7-16), comprising: a tobacco chamber (A) which stores tobacco leaves (j), wherein the chamber is capable of being used as a conditioning chamber of tobacco leaves and wherein the tobacco leaves are capable of being cured tobacco leaves; and an air processing facility (D) which includes: a ventilation system (9) for creating an airflow through the apparatus, wherein said airflow is drawn into the air processing facility, into the tobacco chamber, and then exits (arrows showing airflow in Fig. 2 with air exiting opening to atmosphere (t) (page 3)); a heater (v) and a humidity generator (2 and 3). The tobacco chamber comprises at least one rack (k) on which the leaves are placed. 
Touton teaches that the apparatus is capable of maintaining the atmosphere in the tobacco chamber at set conditions using a heater (v) to add heat and a humidity generator (2) 
Ono teaches a conditioning apparatus for tobacco wherein the moisture content of tobacco leaves is measured by an infrared moisture meter (col. 4, lines 29-31). This value is used by the control system to control the temperature so as to dry the tobacco leaves to approximately the target moisture content (Col. 5, lines 1-8). Furthermore, the moisture content of tobacco leaves placed into controller is also used to adjust the flowrate of steam ejected from the humidifying nozzle (Col. 4, lines 29-42). Thus the apparatus of Ono is capable of performing conditioning of the tobacco leaves to a desired moisture level by using the heater to add heat to the airflow if the moisture level of the tobacco leaves in the chamber is above the desired moisture level, and adding moisture to the airflow if the moisture level of the leaves is below the desired moisture level.  It would have been obvious for one of ordinary skill in the art at the time of the invention to have looked to the control system of Ono, which is more precise than the control system of Touton because it is based on the moisture level of the leaves, not the air, with a reasonable expectation of success and predictable results.      
Regarding claim 2, Touton teaches that the ventilation system comprises a motor (tractor engine) and fan (9) arranged to draw air through the air processing facility (page 4, col. 2, lines 31-40). 
Regarding claim 3, Touton teaches that the heater (v) is located upstream of the humidity generator (2) in the air processing facility (Fig. 3). 

Regarding claims 6 and 7, Touton teaches that air enters the tobacco chamber from the air processing facility below the rack and exits the tobacco chamber above the rack, specifically above the bottom most rack (Fig. 2).
Regarding claim 9, the combined teachings of Touton and Ono do not expressly teach that the desired moisture level for the tobacco leaves is about 17-18% but the controller is set to a target moisture level and the apparatus of the combined teachings of Touton and Ono would be capable of being set to about 17-18%. 
Regarding claims 13 and 14, Touton teaches a humidity sensor (14) for measuring humidity in the chamber and a temperature sensor (12) for measuring temperature in the chamber (page 4, col. 1, lines 10-25). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touton and Ono as applied to claim 1 above, and further in view of CN102524921 (‘921 hereinafter).
A machine translation is included for CN102524921. All citations to CN102524921 refer to the machine translation.
Regarding claim 5, the combined teachings of Touton and Ono teach that the humidifier (2) is arranged to release water into the air processing facility prior to  the air passing from the air processing facility to the tobacco chamber (Fig. 2) but do not expressly teach an atomizer as the humidifying device. ‘921 teaches an apparatus for getting tobacco leaves to a moisture level . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touton and Ono as applied to claim 1 above, and further in view of CN203523792 (‘792 hereinafter).
A machine translation is included for CN203523792. All citations to CN203523792 refer to the machine translation.
Regarding claim 8, Touton refers to the rack as “sticks” (page 4, col. 2, line 52). While sticks does not necessarily refer to wood, it would have been obvious to try wooden sticks given the sticks teachings with a reasonable expectation of success and predictable results. 
The combined teachings of Touton and Ono do not expressly teach that the rack is a grid. However, ‘792 teaches a tobacco curing frame in the form of a grid (Fig. 1). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the rack of the combined teachings of Touton and Ono with the grid of ‘792 with a reasonable expectation of success and predictable results. 
Response to Arguments
Applicant's arguments filed 9/22/20 have been fully considered but they are not persuasive. 
The applicant argues that the body of claim 1 explicitly recites that the apparatus performs conditioning of tobacco leaves, however, Touton is not so configured and thus this represents another clear distinction of claim 1 over Touton. The applicant states that the examiner must provide clear documentary evidence to support this factual statement that the apparatus of Touton is capable of conditioning tobacco leaves. The examiner respectfully disagrees. First, the prior art rejection is in view of Touton and Ono, not just Touton. Second, the claims are directed to an apparatus. Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to the applicant to establish that the prior In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). 
The applicant argues that Touton is not intended for conditioning and that incorporating features from Ono into Touton to support conditioning requires the person of ordinary skill in the art to conceive of a changed use of Touton (from drying to curing) and the final office action does not explain why this change of use would be obvious to such a person- nor does it explicitly recognize that the rejection is dependent on such a (non-obvious) change in use. The examiner respectfully disagrees. First, the claims are directed to an apparatus, and second,  the examiner stated that it would have been obvious for one of ordinary skill in the art at the time of the invention to have looked to the control system of Ono, which is more precise than the control system of Touton because it is based on the moisture level of the leaves, not the air, with a reasonable expectation of success and predictable results. 
The applicant argues that neither Touton nor Ono disclosed or suggest a conditioning apparatus in which moisture is added to the airflow if the moisture level of leaves in a chamber is below a desired level, while heat is added to the airflow if the moisture level of leaves in the chamber is above a desired level. The applicant states that drying and conditioning in Ono are performed in different chambers and therefore Ono fails to disclose the use of adding both heat and moisture in a single chamber, more particularly adding heat if the moisture level in the chamber is too high, and moisture if the moisture level in the single chamber is too low. The Examiner respectfully disagrees. First, the Applicant is arguing against the references individually, however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based upon the combination of references. Second, the rejection incorporates the control system of Ono for the control system of Touton because it is more precise. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747            


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747